                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DELMER CAMP, et al.,
                                  10                                                         Case No. 19-cv-02240-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER GRANTING MOTION TO
                                  12                                                         REMAND AND DENYING MOTION
Northern District of California
 United States District Court




                                         HOME DEPOT U.S.A. INC.,                             FOR ATTORNEYS’ FEES
                                  13
                                                        Defendant.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          Plaintiffs Delmer Camp and Adriana Correa filed this putative class action in the Superior

                                  17   Court of California, Santa Clara. The operative complaint asserts state law claims against

                                  18   Defendant Home Depot U.S.A. Inc. (“Home Depot”). Home Depot removed the action to the

                                  19   Northern District of California pursuant to the Class Action Fairness Act (“CAFA”), contending

                                  20   that the amount in controversy can be reasonably estimated to exceed the $5 million threshold for

                                  21   jurisdiction under CAFA. See 28 U.S.C. § 1332(d)(2). Plaintiffs seek remand to the Superior Court

                                  22   of California and request an award of attorneys’ fees. For the reasons explained below, Plaintiffs’

                                  23   motion to remand is granted and their motion for attorneys’ fees is denied.

                                  24                                        II. LEGAL STANDARD

                                  25          Under CAFA, 28 U.S.C. § 1332(d), federal courts have original jurisdiction over class

                                  26   actions where there are at least 100 class members, at least one plaintiff is diverse in citizenship

                                  27   from any defendant, and the amount in controversy exceeds $5,000,000, exclusive of interest and

                                  28   costs. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015). A class action
                                   1   that meets CAFA standards may be removed to federal court. 28 U.S.C. § 1441(a). By enacting

                                   2   CAFA, Congress intended to ease the ability of defendants to remove certain class or mass actions

                                   3   to federal court. Accordingly, “a defendant’s notice of removal need include only a plausible

                                   4   allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

                                   5   Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014). Evidentiary submissions supporting

                                   6   the grounds for removal are not required.

                                   7          When evaluating a challenge to CAFA jurisdiction, courts looks first to the allegations in

                                   8   the complaint. In general, “the sum claimed by the plaintiff controls if the claim is apparently

                                   9   made in good faith.” Ibarra, 775 F.3d at 1197 (quoting St. Paul Mercury Indem. Co. v. Red Cab

                                  10   Co., 303 U.S. 283, 289 (1938)). If however, “damages are unstated in a complaint, or, in the

                                  11   defendant’s view are understated, the defendant seeking removal bears the burden to show by a

                                  12   preponderance of the evidence that the aggregate amount in controversy exceeds $5 million when
Northern District of California
 United States District Court




                                  13   federal jurisdiction is challenged.” Id. When a defendant’s amount in controversy estimate is

                                  14   contested by plaintiffs, “both sides submit proof and the court decides, by a preponderance of the

                                  15   evidence, whether the amount-in-controversy requirement has been satisfied.” Id. (quoting Dart,

                                  16   135 S. Ct. at 554).

                                  17                                           III. DISCUSSION

                                  18          A. Motion to Remand

                                  19          The parties’ sole dispute is whether CAFA’s $5 million amount in controversy requirement

                                  20   is met. In its Notice of Removal, Home Depot contended the amount in controversy is over $8.5

                                  21   million. In its Opposition, the company increased the estimated amount in controversy to $10.2

                                  22   million. This estimate is based on the fact that “122,070 employees had one or more pay periods

                                  23   where the total recorded clock hours for that pay period was greater than total rounded hours.”

                                  24   Anderson Decl. at ¶ 6. Plaintiffs, for their part, argue the amount in controversy is below $5

                                  25   million and accuse Home Depot of improperly redefining the scope of the proposed class in order

                                  26   to satisfy the amount in controversy requirement.

                                  27          The Complaint defines the class as:

                                  28                                ORDER GRANTING MOTION TO REMAND AND DENYING MOTION FOR ATTORNEYS’ FEES
                                                                                                                CASE NO. 19-cv-02240-RS
                                                                                         2
                                                      All person[s] current or formerly employed by Defendant HOME
                                   1                  DEPOT U.S.A., Inc., in hourly-paid positions within the State of
                                                      California at any time on or after the date four years prior to the filing
                                   2                  of the initial Complaint in this matter and whose aggregate work time
                                                      for purposes of calculating payroll was lower after application of
                                   3                  time rounding by Defendant HOME DEPOT U.S.A., Inc.’s
                                                      timekeeping systems than the aggregate work time captured by the
                                   4                  timekeeping system before applying rounding to daily total time
                                                      worked.
                                   5
                                       Compl. ¶ 17 (emphasis added). Plaintiffs estimate this class amounts to “over 60,000 Associates
                                   6
                                       employed by Home Depot” who have been paid for less time than was captured by the
                                   7
                                       timekeeping system. Id. ¶ 13.
                                   8
                                              Home Depot responds with several arguments. First, Home Depot argues Plaintiffs’
                                   9
                                       current characterization of the class is inconsistent with the allegations in the Complaint.
                                  10
                                       Specifically, because the Complaint alleges claims for unpaid daily and weekly overtime, the class
                                  11
                                       should be interpreted to include employees who were underpaid in at least one pay period even if
                                  12
Northern District of California
 United States District Court




                                       those employees were not underpaid in the aggregate. See Id. ¶ 30 (alleged violation of Labor
                                  13
                                       Code § 1197 referring to “all hours worked during a payroll period”); id ¶ 33 (alleged violation of
                                  14
                                       Labor Code § 510 referring to overtime wage calculation for both work days and work weeks); id
                                  15
                                       ¶ 40 (arguing all time should be rounded up).
                                  16
                                              The Complaint, however, defines the class in plain language to include only those
                                  17
                                       employees who were underpaid in the “aggregate” during the class period. See id. ¶ 17.
                                  18
                                       “Aggregate” refers to total underpayment of class members over the class period, as opposed to
                                  19
                                       Home Depot’s calculations based on specific pay periods. Moreover, to the extent there was any
                                  20
                                       ambiguity about the meaning of the term “aggregate” in this context, Plaintiffs have expressly
                                  21
                                       represented that this term refers to the total amount of time worked during the class period, not
                                  22
                                       simply the amount of time worked in a given pay period.
                                  23
                                              Next, Home Depot argues Plaintiffs’ proposed class is improper because “a plaintiff
                                  24
                                       seeking to represent a putative class [cannot] evade federal jurisdiction by stipulating that the
                                  25
                                       amount in controversy [falls] below the jurisdictional minimum.” See Rodriguez v. AT&T Mobility
                                  26
                                       Servs., LLC, 728 F.3d 975, 981 (9th Cir. 2013). Indeed, the Supreme Court in Standard Fire
                                  27

                                  28                                ORDER GRANTING MOTION TO REMAND AND DENYING MOTION FOR ATTORNEYS’ FEES
                                                                                                                CASE NO. 19-cv-02240-RS
                                                                                          3
                                   1   Insurance held that a named plaintiff’s assertion that he would seek to recover damages of less

                                   2   than $5 million did not remove the case from CAFA’s scope. Standard Fire Ins. Co. v. Knowles,

                                   3   568 U.S. 588, 591-92 (2013). Home Depot characterizes Plaintiffs’ definition of the class as an

                                   4   attempt to stipulate that the amount in controversy is certain to be below $5 million. This

                                   5   argument is unpersuasive. Plaintiffs are not stipulating to any particular amount in controversy.

                                   6   Rather, they are defining the proposed class to include only those employees who were paid for

                                   7   fewer hours than they worked during the relevant period. Accordingly, Rodriguez and Standard

                                   8   Fire Insurance are inapposite.

                                   9          Finally, Home Depot argues Plaintiffs’ proposed class is untenable because it amounts to

                                  10   “strategic pleading.” See Corbin v. Time Warner Entm’t-Advance/Newhouse P’ship, 821 F.3d

                                  11   1069, 1077 (9th Cir. 2016); see also Utne v. Home Depot U.S.A., Inc., No. 16-cv-01854-RS, 2017

                                  12   WL 5991863, at *1 (N.D. Cal. Dec. 4, 2017). In Corbin, the Ninth Circuit reviewed a summary
Northern District of California
 United States District Court




                                  13   judgment decision in which an individual plaintiff sued the defendant over its work time rounding

                                  14   policy. See Corbin, 821 F.3d at 1077. The court ultimately rejected the plaintiff’s argument that

                                  15   the applicable federal rounding regulation required employers to ensure that “every employee

                                  16   gains or breaks even over every pay period or set of pay periods.” Id. The Ninth Circuit went on to

                                  17   explain that such an interpretation would “unfairly reward[] strategic pleading, permitting

                                  18   plaintiffs to selectively edit their relevant employment windows to include only pay periods in

                                  19   which they may have come out behind.” See id.

                                  20          In Utne, the plaintiff filed a complaint with a similar class definition to Plaintiffs’ proposed

                                  21   class here. Utne, 2017 WL 5991863, at *1. Home Depot moved for summary judgment, arguing

                                  22   that its rounding practice was neutral because it rounded shift hours to the nearest quarter hour. Id.

                                  23   at *3. Expert analysis of Home Depot’s records showed that this practice did not systematically

                                  24   undercompensate employees. Id. The plaintiff responded that summary judgment should not be

                                  25   granted because plaintiff only sought to certify a class of employees who were in fact underpaid in

                                  26   the aggregate. Id. at *4. Like the court in Corbin, this Court rejected plaintiff’s theory for relief as

                                  27   a misreading of the federal rounding regulation and granted summary judgment for the defendant.

                                  28                                 ORDER GRANTING MOTION TO REMAND AND DENYING MOTION FOR ATTORNEYS’ FEES
                                                                                                                 CASE NO. 19-cv-02240-RS
                                                                                          4
                                   1   Id.

                                   2          Both the Corbin and Utne decisions focused on the merits of the plaintiffs’ rounding

                                   3   claims. Here, however, the merits of the rounding claim are not at issue. Rather, in measuring the

                                   4   amount in controversy, “a court must assume that the allegations of the complaint are true and that

                                   5   a jury will return a verdict for the plaintiff on all claims made in the complaint.” Korn v. Polo

                                   6   Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (emphasis added)

                                   7   (citing Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D.

                                   8   Cal. 2002)).

                                   9          Ultimately, Home Depot cites no authority for the proposition that a defendant may

                                  10   redefine a plaintiff’s class based on its impressions of the merits of the class claims. Home

                                  11   Depot’s estimates of the amount in controversy were not based on the correct class and therefore

                                  12   cannot satisfy the amount in controversy requirement. Accordingly, the motion to remand is
Northern District of California
 United States District Court




                                  13   granted.

                                  14          B. Motion for Attorneys’ Fees

                                  15          Plaintiffs seek an award of attorneys’ fees incurred as a result of removal. Attorneys’ fees

                                  16   are available under 28 U.S.C. § 1447(c) only “where the removing party lacked an objectively

                                  17   reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141

                                  18   (2005). Home Depot had an objectively reasonable basis for seeking removal. Accordingly,

                                  19   Plaintiffs’ motion for attorneys’ fees is denied.

                                  20                                           IV. CONCLUSION

                                  21          For the reasons set forth above, this action is remanded to the Superior Court of California,

                                  22   Santa Clara. Attorneys’ fees will not be awarded.

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: July 26, 2019

                                  26                                                       ______________________________________
                                                                                           RICHARD SEEBORG
                                  27                                                       United States District Judge
                                  28                                 ORDER GRANTING MOTION TO REMAND AND DENYING MOTION FOR ATTORNEYS’ FEES
                                                                                                                 CASE NO. 19-cv-02240-RS
                                                                                           5
